DETAILED ACTION

Allowable Subject Matter
Claims 74-80, 82-91, 93-101 are allowed.

Examiner’s Reasons for Allowance
2.	Claims 74-80, 82-91, 93-101 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent Claims 74, 85, 96, and 100 are allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “wherein the configuration information indicates the NR UE is to perform random access in the uplink LTE-NR shared carrier using a random access resource reserved for NR UEs performing random access in the uplink LTE-NR shared carrier as a fallback carrier after failure of random access to the NR system in the uplink NR carrier”,  in combination with the rest of claim limitations of amended claims 74, 85, 96, and 100.
Dependent claims 75-80, 82-84, 86-91, 93-95, 97-99, 101 are allowed based on the same reasons by virtue of their dependency of independent claims 74, 85, 96, and 100.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461